       CASE 0:19-cv-00217-PJS-DTS Document 25 Filed 04/16/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



Shayne Boodoo,                                   Court File No.: 19-cv-217 (PJS/DTS)

               Plaintiff,

v.

Nelnet Servicing, LLC, Equifax, Inc.,                   RULE 26(f) REPORT
Equifax Information Services, LLC,
Experian Information Solutions, Inc.,
Trans Union, LLC,

                Defendants.


       The parties/counsel identified below participated in the meeting required by Fed.
R. Civ. P. 26(f) and the Local Rules on April 11, 2019, and prepared the following report.

        The pretrial conference in this matter is scheduled for April 23, 2019, at 9:00 AM,
before United States Magistrate Judge David T. Schultz in Courtroom 9E, of the U.S.
Courthouse in Minneapolis, Minnesota 55415. The parties do not request that the initial
pretrial conference be held by telephone.

         PLAINTIFF: Pre-trial conference by telephone requested.

(a)      DESCRIPTION OF THE CASE.

         1.    Concise Factual Summary of Plaintiff’s Claims.

               PLAINTIFF: All Defendant’s violations of the Fair Credit Reporting
               Act 15 U.S.C. § 1681.

               PLAINTIFF: NELNET SERVICING, LLC’s violations of the Fair
               Debt Collection Practices Act U.S.C. § 1692.

         2.    Concise Factual Summary of Defendants’ claims/defenses.

               Defendants: Deny all material allegations and claims set forth in the
               Complaint.


3036964.v4
       CASE 0:19-cv-00217-PJS-DTS Document 25 Filed 04/16/19 Page 2 of 10




              Trans Union: Defendant Trans Union, LLC (“Trans Union”) is a
              consumer reporting agency as that term is defined by the FCRA, and
              states that all times relevant, it maintained reasonable procedures to
              assure maximum possible accuracy of the relevant information
              concerning Plaintiff and that it complied with the requirements of the
              FCRA with respect to Plaintiff. Trans Union further states that it
              properly initiated and conducted any required reinvestigation(s)
              pursuant to the FCRA. As such, any damages Plaintiff many have
              sustained were not caused by Trans Union.

              Nelnet: Defendant Nelnet Servicing, LLC (“Nelnet”) denies all of the
              material allegations and claims alleged against Nelnet in the
              Complaint. First, Nelnet verified Plaintiff’s debt and at all times
              conducted      reasonable     investigations    following   receipt   of
              communications from Plaintiff and the CRAs. Second, Nelnet did not
              make any false, deceptive, or misleading representations in connection
              with the collection of Plaintiff’s debt. Third, Nelnet did not engage in
              any unfair or unconscionable practices in connection with collection of
              Plaintiff’s debt. Therefore, Nelnet did not violate the FDCPA or FCRA
              in connection with Plaintiff’s debt.

              Equifax: Defendant Equifax Information Services LLC is a consumer
              reporting agency as that term is defined in the Fair Credit Reporting
              Act, 15 U.S.C. §1681 et seq. (“FCRA”). Equifax denies Plaintiff’s
              claims and denies that it violated the FCRA. Equifax maintained
              reasonable procedures to assure maximum possible accuracy in its
              credit reports concerning Plaintiff and conducted a reinvestigation of
              Plaintiff’s dispute(s), if any, in compliance with the FCRA. Equifax
              denies that it caused any damage to Plaintiff and denies that Plaintiff is
              entitled to any of the relief sought in the Complaint. Equifax further
              denies that Plaintiff can support a claim for punitive damages in this
              action.

         3.   Statement of Jurisdiction (including statutory citations).

              The Court has jurisdiction pursuant to 28 U.S.C. § 1331.
         4.   Summary of Factual Stipulations or Agreements.

              There have been no factual stipulations or agreements at this time.




                                             2
3036964.v4
       CASE 0:19-cv-00217-PJS-DTS Document 25 Filed 04/16/19 Page 3 of 10



         5.    Statement of whether a jury trial has been timely demanded by any party.

               Plaintiff has demanded a jury trial.

         6.    Statement as to whether the parties agree to resolve the matter under the
               Rules of Procedure for Expedited Trials of the United States District Court
               for the District of Minnesota, if applicable.

               The parties do not wish to proceed under the Rules of Procedure for
               Expedited Trials of the United States District Court for the District of
               Minnesota.

(b)      PLEADINGS.

         1.    Statement of whether all process has been served.

               All parties have been served.
         2.    Statement as to whether all pleadings have been filed and a plan for any
               party to amend pleadings or add additional parties to the action.

               PLAINTIFF: Future pleadings may be filed according to the
               Scheduling Order of the Court.

               DEFENDANT(S): All pleadings have been filed. No party has any
               present intention to amend its pleadings or add additional parties.

(c)      FACT DISCOVERY.

         The parties recommend that the Court establish the following fact discovery
         deadlines and limitations:

         1.    The parties must make their initial disclosures required by Rule 26(a)(1) on
               or before May 31, 2019.

         2.    The parties must complete any physical or mental examinations under Fed.
               R. Civ. P. 35 by: December 31, 2019.

         3.    Fact discovery procedures shall be commenced in time to be completed on
               or before December 31, 2019. The parties will discuss whether an interim
               date for the substantial completion of document production should be set to
               facilitate the scheduling and taking of depositions.


                                             3
3036964.v4
       CASE 0:19-cv-00217-PJS-DTS Document 25 Filed 04/16/19 Page 4 of 10



         4.   The parties do not believe that discovery should be conducted in phases or
              limited to or focused on certain issues or certain sources before others.

         5.   The parties propose that the Court limit the use and number of discovery
              procedures as follows:

              a) Each party may serve up to 25 interrogatories, counted in accordance
                 with Rule 33(a).

              b) Each party may serve up to 25 document requests. The parties
                 understand that objections to document requests must meet the
                 requirements of Rule 34(b)(2)(B) as amended effective December 1,
                 2015. For the parties’ convenience, the rule is set forth below:

                 (B) Responding to Each Item. For each item or category, the response
                 must either state that inspection and related activities will be permitted
                 as requested or state with specificity the grounds for objecting to the
                 request, including the reasons. The responding party may state that it
                 will produce copies of documents or of electronically stored information
                 instead of permitting inspection. The production must then be
                 completed no later than the time for inspection specified in the request
                 or another reasonable time specified in the response.

              c) Each party may take up to 7 factual depositions.

              d) Each party may serve up to 40 requests for admissions.

              e) Defendants may make a Rule 35 medical examination, if warranted,
                 after application to the Court.

(d)      EXPERT DISCOVERY.

         1.   The parties anticipate that they will not require expert witnesses at the time
              of trial.

         2.   The plaintiff anticipates calling ______ (number) experts in the fields of:
              ___________________________.

         3.   The defendants anticipate calling only rebuttal experts.




                                             4
3036964.v4
       CASE 0:19-cv-00217-PJS-DTS Document 25 Filed 04/16/19 Page 5 of 10




         4.    The parties propose that the Court establish the following plan for expert
               discovery:

               a. Initial experts.

                      i. The identity of any expert who may testify at trial regarding
                         issues on which the party has the burden of persuasion must be
                         disclosed on or before: August 27, 2019.

                      ii. The initial expert written report completed in accordance with
                          Fed. R. Civ. P. 26(a)(2)(B) must be served on or before:
                          September 27, 2019.

               b. Rebuttal experts.

                      i. The identity of any experts who may testify in rebuttal to any
                         initial expert must be disclosed on or before: October 27, 2019.

                      ii. Any rebuttal expert’s written report completed in accordance
                          with Fed. R. Civ. P. 26(a)(2)(B) must be served on or before:
                          November 27, 2019.

         5.    All expert discovery must be completed by: December 27, 2019.

(e)      OTHER DISCOVERY ISSUES.

         (1)   Protective Order: The parties will work to file a Stipulated Protective
               Order.

               PLAINTIFF: There are no protective orders currently.

               (The parties are encouraged, though not required, to use Form 6 as a
               template for a proposed protective order.)

         (2)   Discovery of Electronically Stored Information. The parties have discussed
               disclosure, discovery, and preservation of electronically stored information,
               including the form in which it should be produced. The parties have
               reached the following agreements and identified the following issues:

               The parties do not believe that this case is suitable for electronic
               discovery. However, the parties agree to produce any electronically
               stored information, to the extent it is response to any proper discovery

                                             5
3036964.v4
       CASE 0:19-cv-00217-PJS-DTS Document 25 Filed 04/16/19 Page 6 of 10



               requests, in paper copy or in .pdf format as an initial matter. The
               defendants further agree that documents stored in electronic format in
               offline, archived locations shall be considered inaccessible for purposes
               of Fed. R. Civ. P. 26(b)(2)(B). If necessary, the parties agree to confer
               with one another regarding any additional exchange or production.

               PLAINTIFF: Objects to the claim that the defendant’s agree in (e)2
               “that documents stored in electronic format in offline, archived
               locations shall be considered inaccessible for purposes of Fed. R. Civ.
               P. 26(b)(2)(B)”. Plaintiff claims that documents stored in electronic
               format in offline, archived locations do not limit discovery.

         (3)   Claims of Privilege or Protection. The parties have discussed issues
               regarding the protection of information by a privilege or the work-product
               doctrine, as required by Fed. R. Civ. P. 26(f)(3)(D), including whether the
               parties agree to a procedure to assert these claims after production or have
               any other agreements under Fed. R. Evidence 502. The parties request the
               Court to include the following agreement in the scheduling order:

               The parties agree to follow the procedure set forth in Fed. R. Civ. P.
               26(b)(5)(B) regarding information produced in discovery that is subject
               to a claim of privilege or protection as trial-preparation material.
               Pursuant to Fed. R. Evid. 502, the inadvertent production of any
               documents in this proceeding shall not constitute a waiver of any
               privilege or protection applicable to those documents in any this or any
               other federal or state proceeding.

               PLAINTIFF: I will expect to see every document/record in any format
               that is relevant to this case.

         (4)   The parties:

                      agree that a party should be required to request an informal
                      conference with the Court before filing a discovery motion;

               X      agree that a party should not be required to request an informal
                      conference with the Court before filing a discovery motion; or

                      do not agree whether a party should be required to request an
                      informal conference with the Court before filing a discovery motion.

(f)      PROPOSED MOTION SCHEDULE.

         The parties propose the following deadlines for filing motions:

                                              6
3036964.v4
       CASE 0:19-cv-00217-PJS-DTS Document 25 Filed 04/16/19 Page 7 of 10



         (1)   Motions seeking to join other parties must be filed and served by May 31,
               2019.

         (2)   Motions seeking to amend the pleadings must be filed and served by
               May 31, 2019.

         (3)   All other non-dispositive motions must be filed and served by January 31,
               2020.

         (4)   All dispositive motions must be filed and served by January 31, 2020.

(g)      TRIAL-READY DATE.

         (1)   The parties agree that the case will be ready for trial on or after June 1,
               2020.

         (2)   The parties propose that the final pretrial conference be held on or before
               May 1, 2020.

         (3)   The estimated jury trial length is five (5) days.

(h)      INSURANCE CARRIERS/INDEMNITORS.

         List all insurance carriers/indemnitors, including limits of coverage of each
         defendant or statement that the defendant is self-insured.

         PLAINTIFF: Defendants have not identified their insurance carrier or
         provided evidence they are self-insured (if necessary, please provide an
         affidavit of self-insured).

         Nelnet Servicing, LLC : Nelnet Servicing, LLC has no applicable insurance
         reasonably likely to apply to any judgment which may be entered in this
         action.

         Trans Union: Trans Union’s applicable insurance carrier is Underwriters at
         Lloyd’s, London. Based on Plaintiff’s claims it appears likely that any
         judgment against Trans Union would be subject to Trans Union’s self-insured
         retention category.

         Experian Information Solutions, Inc: Based on Experian’s present insurance
         and applicable deductibles, no insurance carrier would be liable to satisfy
         part or all of any likely judgment which may be entered in this action, or to
         indemnify or reimburse for payments made to satisfy any likely judgment.



                                               7
3036964.v4
       CASE 0:19-cv-00217-PJS-DTS Document 25 Filed 04/16/19 Page 8 of 10



         Other Defendants: Other defendants will provide responsive insurance
         information.

(i)      SETTLEMENT.

         The parties have discussed whether alternative dispute resolution will be helpful to
         the resolution of this case and recommend the following: Settlement Conference
         with Magistrate Judge after written discovery has been exchanged.

(j)      TRIAL BY MAGISTRATE JUDGE

         The parties have not agreed to consent to jurisdiction by the Magistrate Judge
         under 28 U.S.C. § 636(c). (If the parties agree to consent, file the consent with the
         Rule 26(f) Report.)


Dated: April 16, 2019                              By:   /s/ Shayne Boodoo
                                                         Shayne Boodoo
                                                   8588 134th Street West
                                                   Apple Valley, MN 55124

                                                   PLAINTIFF



Dated: April 16, 2019                              FELHABER LARSON

                                                   By:    /s/ David L. Hashmall
                                                          David L. Hashmall, #138162
                                                          Daniel R. Haller, #396497
                                                          Zachary A. Alter, #399991
                                                   220 South Sixth Street, Suite 2200
                                                   Minneapolis, Minnesota 55402
                                                   Telephone: (612) 339-6321
                                                   dhashmall@felhaber.com
                                                   dhaller@felhaber.com
                                                   zalter@felhaber.com

                                                   ATTORNEYS FOR DEFENDANT
                                                   NELNET SERVICING, LLC




                                               8
3036964.v4
       CASE 0:19-cv-00217-PJS-DTS Document 25 Filed 04/16/19 Page 9 of 10



Dated: April 16, 2019                      MESSERLI & KRAMER, P.A.

                                           By:    /s/ Terri A. Running
                                                  Terri A. Running
                                           1400 Fifth Street Towers
                                           100 South Fifth Street
                                           Minneapolis, MN 55402-1217
                                           Telephone: (612) 672-3730
                                           trunning@messerlikramer.com

                                           ATTORNEYS FOR DEFENDANT
                                           EQUIFAX INFORMATION
                                           SERVICES, LLC AND DEFENDANT
                                           EQUIFAX, INC.


Dated: April 16, 2019                      JONES DAY

                                           Eli M. Temkin, #0397766
                                           90 South 7th Street, Suite 4950
                                           Minneapolis, Minnesota 55402
                                           Telephone: (612) 217-8800
                                           etemkin@jonesday.com

                                           By:   /s/ Jamie N. Ward
                                                 Jamie N. Ward (pro hac vice)
                                           77 West Wacker Drive, Suite 3500
                                           Chicago, IL 60601-1692
                                           Telephone: (312) 269-4098
                                           jamieward@jonesday.com

                                           ATTORNEYS FOR DEFENDANT
                                           EXPERIAN INFORMATION
                                           SOLUTIONS, INC.




                                       9
3036964.v4
      CASE 0:19-cv-00217-PJS-DTS Document 25 Filed 04/16/19 Page 10 of 10



Dated: April 16, 2019                      FISHER BREN & SHERIDAN, LLP

                                           Bradley D. Fisher, #219356
                                           Amy M. Sieben, #326021
                                           920 Second Avenue South, Suite 975
                                           Minneapolis, MN 55402-4011
                                           Telephone: (612) 332-0100
                                           bfisher@fisherbren.com
                                           asieben@fisherbren.com

                                           SCHUCKIT & ASSOCIATES PC

                                           By:   /s/ Erik J. Jones
                                                 Erik J. Jones (pro hac vice)
                                           4545 Northwestern Drive
                                           Zionsville, IN 56077
                                           Telephone: (317) 363-2400
                                           ejones@schuckitlaw.com

                                           ATTORNEYS FOR DEFENDANT
                                           TRANS UNION, LLC




                                      10
3036964.v4
